Citation Nr: 0605481	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance benefits.  



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran retired in April 1999 after serving on active 
duty from April 1977 to April 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the Committee on 
Waivers and Compromises (Committee) at the VA regional office 
in Roanoke, Virginia, which denied the veteran's request for 
a waiver of overpayment.

The case was remanded back to the RO in May 2004 and October 
2004 so that the inextricably intertwined issue of whether 
the debt in question was properly created.  In a December 
2005 administrative decision, the RO determined that the debt 
in question was properly created.  The veteran failed to 
provide additional requested information and the case was 
thereafter returned to the Board.


FINDINGS OF FACT

1.  In January 2003, the veteran was paid Chapter 31 
vocational rehabilitation subsistence allowance in the amount 
of $2,730.89 during the period from August 5, 2002 through 
December 31, 2002; in March 2003, the veteran was paid 
vocational rehabilitation subsistence allowance in the amount 
of $1,598.97 during the period from January 6, 2003 through 
March 31, 2003.

2.  The veteran took a leave of absence for family reasons 
and failed to report such absence in a timely manner to his 
case manager.  This action created an overpayment for the 
period from October 1, 2002 through December 31, 2002, in the 
amount of $1,561.34.

3.  The veteran reentered training in January 2003, but 
withdrew due to health reasons and failed to report such 
absence in a timely manner to his case manager.  This action 
created an overpayment again for the period from January 6, 
2003 through March 31, 2003 in the amount of $1,297.98.  

4.  In February 2005, the RO issued a retro check in the 
amount of $601.96 to correct the overpayment amount; this 
payment was issued for the period from October 1, 2002 to 
November 1, 2002 and from January 6, 2003 to February 1, 
2003.

5.  The total, corrected, overpayment of $2,257.36 ($2,859.32 
less $601.96) was not due to the veteran's fraud, 
misrepresentation or bad faith.

6.  The record does not reflect that recovery of the assessed 
overpayment deprived the veteran of basic necessities.

6.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

7.  Denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of VA rehabilitation subsistence 
allowance, in the calculated amount of $2,257.36, would not 
be against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West. 2002) provides that VA will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim as well as the duty to notify the veteran about what 
evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, in Barger v. Principi, 16 Vet. 
App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that these specific duties are 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.

The veteran seeks a waiver of recovery of overpayment for 
vocational rehabilitation subsistence allowance during the 
period from October 2002 through March 2003.  The veteran 
essentially contends that he was forced to take leaves of 
absences from his studies due to family medical needs, and 
that recovery of the overpayment would result in undue 
financial hardship.

In August 2001, the veteran was awarded Chapter 31 vocational 
rehabilitation subsistence allowance to obtain computer 
training.  In August 2001, the veteran signed an agreement 
that he would notify his case manager before making any 
changes or withdrawals to his training schedule; and that he 
understood his obligation concerning prevention of Chapter 31 
rehabilitation program overpayments.  

A VA Form 22-1999b, Notice of Change in Student Status, 
received in December 2002 shows that the veteran last 
attended on October 7, 2002 and was requesting a leave of 
absence for the period from December 3, 2002 to January 6, 
2003.   It was noted that there were mitigating 
circumstances.  In a VA Form 22-1999b, received March 20, 
2003, it was noted that the veteran's last date of attendance 
was January 21, 2003.  Again, mitigating circumstances were 
indicated.  In both instances, these notices were received 
after the veteran was paid subsistence allowance for the 
period from August 2002 to December 2002 and from January 
2003 to March 2003.  As result, two separate overpayments of 
vocational rehabilitation subsistence allowance payments were 
created, one for $1,561.34 and a second for $1,297.98, thus 
totaling 2,730.89.  In December 2004, VA determined that due 
to the mitigating circumstances, the awards should have been 
terminated at the end of the months rather than the date the 
veteran stopped attending.  Accordingly, VA found that 
$601.96 of the overpayments in question was not valid.  Thus, 
as set forth above, the amount of the overpayment in question 
is 2,257.36 ($2,859.32 less $601.96). 

The veteran requested a waiver the overpayment, which was 
denied in an April 2003 administrative decision by the 
Committee on Waivers and Compromises.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2005).  "Bad faith" involves unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b)(2) (2005).

In the April 2003 decision, the Committee denied the 
veteran's request based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment, but that recovery of the overpayment would not 
be against equity and good conscience.  In its decision, the 
Committee noted that, in addition to the August 2001 signed 
agreement as noted hereinabove, the veteran agreed to ensure 
that he was entitled to payments before he negotiated such 
payments; however, evidence shows that the veteran did not 
advise his case manager of his changes until after the 
changes were made and until after he had already been 
overpaid.  The Committee found that the veteran's failure to 
timely report his changes in training status and continuing 
to negotiate these erroneous payments amounted to fault on 
the part of the veteran.  

The Committee found that the veteran's receipt of VA 
compensation benefits which could be withheld to liquidate 
the debt without creating an undue hardship, or depriving the 
veteran of the basic necessities of living.

In a June 2003 VA Form 9, the veteran reiterated that 
although he did take a short leave of absence, he felt that 
he was nevertheless entitled to benefits received during the 
time periods in question because he was actively engaged in 
classwork during those times, and in most cases, he had put 
more hours in than necessary.  The veteran further noted that 
he maintained a 4.0 grade point average throughout the period 
and completed two courses of study.  

The Board notes that the case was remanded twice to address 
the validity of the debt in question.  In this regard, the 
veteran was requested to complete and return a financial 
status report, as well as any other evidence to support his 
claim.  The veteran never responded to these requests.  The 
Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  Given the veteran's lack of response, 
the Board is unsure whether the veteran questioned the 
validity of the indebtedness at issue.  It appears that, 
instead, his contentions go to the question of his degree of 
fault in the creations of the debt and undue economic 
hardship.  As such, and because the Board is satisfied that 
that the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1. Vet. App. 
430, 434 (1991).  Also of note is that the Committee 
considered the facts in this case, and concluded that the 
veteran had not demonstrated fraud, bad faith or willful 
misrepresentation in the creation of the overpayment at 
issue. Nevertheless, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of intent to deceive or to seek unfair advantage 
by the veteran, no legal bar to the benefit sought is 
present.  Id.

The Board agrees with the Committee that the overpayment was 
not due to the veteran's fraud, misrepresentation or bad 
faith.  The veteran has made clear that he believed he was 
entitled to the benefits received, given his continued 
studies and completion of two courses during the time period 
in question.  The Board has no reason to doubt the veteran's 
sincerity in this regard and there is no evidence of record 
to the contrary.  

As there is no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a) (West 2002).  In order to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2005).  The pertinent regulation in this case provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2005).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

At the outset, the Board finds that the veteran was fault in 
the creation of the corrected overpayment as he received 
benefits and failed to timely report his changes in training 
status and continued to negotiate payments.  Similarly, a 
review of all the evidence of record shows that there was no 
fault on the part of VA in the creation of the overpayment.  
However, fault is not the only criterion to determine whether 
it would be against equity and good conscience to recover the 
overpayment.

In this regard, the Board finds recovery of the overpayment 
would not defeat the original purpose of the benefit by 
nullifying the objective for which it was intended.  The 
benefits were intended to allow the veteran to attend courses 
to obtain an education which he did not complete during the 
time that he was receiving the benefits at issue.  The 
failure of the Government to insist on its right to repayment 
of the debt would result in his unjust enrichment at the 
expense of the taxpayers because the veteran received 
benefits without having to attend course(s) during the time 
period in question.  There is also no evidence that the 
veteran's reliance on VA benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

Another element for consideration is whether the veteran 
would be subject to undue hardship if a waiver of the debt at 
issue is denied.  Here, the veteran's debt was recovered in 
full by way of withholding VA disability compensation to 
which the veteran is entitled.  Furthermore, the record 
reflects that the debt has been recovered and the veteran has 
not provided the requested financial reports to show economic 
hardship.  As such, undue hardship has not been demonstrated.  
In light of the foregoing, the Board is unable to conclude 
that the veteran and his family would be (or are) deprived of 
life's basic necessities and that collection of the 
indebtedness in the amount of $2,257.36 has subjected them to 
undue financial hardship.  Based on these considerations, the 
Board concludes that waiver of recovery of the overpayment of 
the Chapter 31 vocational rehabilitation assistance is not 
warranted.  Accordingly, the Board finds that the 
preponderance of the evidence in this case does not 
demonstrate that the recovery of the overpayment would be 
against equity and good conscience.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Waiver of recovery of the overpayment of Chapter 31 
vocational rehabilitation subsistence allowance, in the 
calculated amount of $2,257.36, is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


